DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (6/15/22 Remarks: page 6, line 22 - page 7, line 5) with respect to the rejection of claims 1-2, 4, 6, 8-9, 11-14, 16, & 19 under 35 USC §103 have been fully considered but they are not persuasive.
Examiner notes that the 6/15/22 Amendment has amended claims 1 & 13, has cancelled claim 17, and has not cancelled claim 18. Examiner infers that the differences between the 6/15/22 Amendment and Applicant’s description (6/15/22 Remarks: page 6, lines 7-8) “claim 13 has been amended, and claim 18 has been cancelled” are the result of typographical error, noted here to clarify the record.
Applicant argues (6/15/22 Remarks: page 6, line 22 - page 7, line 5) that claims 1 & 13 have been amended to include the allowable features of dependent claim 17.
However, the amended claim includes the described feature in one alternative in a recitation in the alternative and does not limit the scope of the other alternative. The recitation in the alternative is readable upon a teaching of either option, as indicated in the claim mapping below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 6, 8-9, 11-14, 16, & 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim (US 20180177434, cited in 4/18/22 Office Action) in view of Schwartz (US 20200234402, cited in 4/18/22 Office Action).
Kim discloses:
Claim 1: A color restoration method performed by a color restoration apparatus (Kim Abstract, color restoration), the color restoration method comprising:
…
determining whether color of the … input image is distorted by using a detected reference image (Kim paragraphs 0153-0159, comparing color of input eye image to color of reference eye image to detect jaundice color distortion); and
restoring the color of the … input image in an RGB scale (Kim paragraph 0092, RGB scale) or (Note: This is a recitation in the alternative, readable upon either option) a grayscale according to whether the color is distorted (Kim paragraphs 0153-0159, correcting color distortion for jaundice diagnosis based on color distortion information,
wherein the determining whether the color of the … input image is distorted comprises:
detecting the reference image to be compared with the … input image (Kim paragraphs 0153-0159, detecting reference iris image); and
determining whether the color of the … input image is distorted through color comparison between the … input image and the reference image (Kim paragraphs 0153-0159, comparing iris color in input eye image to iris color in reference eye image; Kim paragraphs 0127-0130, edge extraction of image),
wherein the detecting the reference image comprises detecting, as the reference image, an image including an object displayed in a single color (Kim paragraphs 0153-0159, reference image of iris in the color of that particular iris) or (Note: This is a recitation in the alternative, readable upon either option) an object including a specific color in common among objects displayed in the input image and having an RGB distribution most similar to an RGB distribution of the input image among candidate images based on an RGB distribution on a histogram of the input image.
Kim does not expressly disclose pre-processing the image which is used in the subsequent steps.
Schwartz discloses:
…pre-processing an input image to generate a pre-processed input image (Schwartz paragraphs 0084 & 0104, enhanced low-light image; Schwartz paragraph 0004, color correction)…
Kim and Schwartz are combinable because they are from the field of image processing.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the low-light image color correction arrangement of Schwartz to the input image of Kim.
The suggestion/motivation for doing so would have been to provide initial light level correction to an image taken under less controlled circumstances (Kim paragraph 0154, image taken at home as compared to one taken at a doctor’s office) and thereby pre-process an image into a form more conducive to further analysis.
Therefore, it would have been obvious to combine Kim with Schwartz to obtain the invention as specified in claim 1.
Applying these teachings as applied to claim 1 above to claims 2, 4, 6, 8-9, 11-14, 16, & 18-19:
Claim 2: The color restoration method according to claim 1 (see above), wherein
the pre-processing the input image comprises noise reduction of the input image (Schwartz paragraph 0084, denoising) and
the noise reduction includes noise reduction by a low light enhancement model of a deep neural network (DNN) (Schwartz paragraph 0084, deep neural model processing of low-light image into visually compelling image).
Claim 4: The color restoration method according to claim 1 (see above), wherein
the detecting the reference image comprises detecting an image including an object in the input image and a common object as the reference image (Kim paragraphs 0153-0159, comparing color of input eye image to color of reference eye image).
Claim 6: The color restoration method according to claim 1 (see above), wherein
detecting the reference image comprises detecting the reference image based on at least one condition among (Note: This is a recitation in the alternative, readable upon any one option) a light level of the input image, a type of a light source, a location at which the input image is photographed (Kim paragraph 0154, reference image taken at doctor’s office), and a time.
Claim 8: The color restoration method according to claim 1 (see above), wherein
the restoring the color of the pre-processed input image comprises restoring the color of the pre-processed input image by using a deep neural network (DNN) trained through deep learning of color restoration for an image photographed in a low light environment (Schwartz paragraph 0084, deep neural model processing learns mapping from low-light image to final image).
Claim 9: The color restoration method according to claim 8 (see above), wherein
the restoring the color of the pre-processed input image comprises restoring the color of the pre-processed input image by using the DNN based on the reference image (Kim paragraphs 0153-0159, comparing iris color in input eye image to iris color in reference eye image; Schwartz paragraphs 0084 & 0117, color restoration using pairs of low-light and well-lit images).
Claim 11: The color restoration method according to claim 8 (see above), further comprising:
training the DNN through deep learning of color restoration for an image photographed in a low light environment (Schwartz paragraph 0084, low light image) by using, as input data from a training data set, an image to which at least one among (Note: This is a recitation in the alternative, readable upon any one option) noise reduction (Schwartz paragraph 0084, denoising), contrast enhancement, super resolution (Schwartz paragraph 0085, super-resolution), and brightness enhancement is applied as pre-processing.
Claim 12: The color restoration method according to claim 11 (see above), wherein
the deep learning of the color restoration includes on-device learning, which is a type of transfer learning performed on the DNN using personal data other than the training data set (Kim paragraph 0086, machine learning using personal medical history data).
Claim 13: A color restoration apparatus (Kim Abstract, color restoration) comprising:
a processor (Kim paragraph 0063, computer; Schwartz Abstract, processor) configured to pre-process an input image to generate a pre-processed input image (Schwartz paragraphs 0084 & 0104, enhanced low-light image; Schwartz paragraph 0004, color correction); and
a deep neural network (DNN) model (Schwartz paragraph 0084, deep neural model processing learns mapping from low-light image to final image) configured to restore distorted color of the pre-processed input image (Kim paragraphs 0153-0159, correcting color distortion in an RGB scale (Kim paragraph 0092, RGB scale) or (Note: This is a recitation in the alternative, readable upon either option) a grayscale,
wherein the processor determines whether color of the pre-processed input image is distorted by using a detected reference image (Kim paragraphs 0153-0159, detecting reference iris image), and detects as the reference image, an image including an object displayed in a single color (Kim paragraphs 0153-0159, reference image of iris in the color of that particular iris) or (Note: This is a recitation in the alternative, readable upon either option) an object including a specific color in common among objects displayed in the input image, and having an RGB distribution most similar to an RGB distribution of the input image among candidate images based on an RGB distribution on a histogram of the input image, and determines whether the color of the pre-processed input image is distorted through color comparison between the pre-processed input image and the input image (Kim paragraphs 0153-0159, comparing iris color in input eye image to iris color in reference eye image; Kim paragraphs 0127-0130, edge extraction of image; Schwartz paragraphs 0084 & 0104, enhanced low-light image; Schwartz paragraph 0004, color correction).
Claim 14: The color restoration apparatus according to claim 13 (see above), wherein
the processor detects an image including an object in the pre-processed input image and a common object as the reference image, and determines whether the color of the pre-processed input image is distorted through color comparison of the common object  (Kim paragraphs 0153-0159, comparing color of input eye image to color of reference eye image).
Claim 16: The color restoration apparatus according to claim 13 (see above), wherein
the processor detects the reference image based on at least one condition among (Note: This is a recitation in the alternative, readable upon any one option) a light level of the input image, a type of a light source, a location at which the input image is photographed (Kim paragraph 0154, reference image taken at doctor’s office), and a time.
Claim 18: The color restoration apparatus according to claim 13 (see above), wherein
the processor controls the DNN trained through deep learning of color restoration for an image photographed in a low light environment to restore the color of the input image (Schwartz paragraph 0084, deep neural model processing of low-light image into visually compelling image, color correction).
Claim 19: The color restoration apparatus according to claim 18 (see above), wherein
the processor controls the DNW to restore the color of the input image by using the DNN based on the reference image (Kim paragraphs 0153-0159, comparing iris color in input eye image to iris color in reference eye image; Schwartz paragraphs 0084 & 0117, color restoration using pairs of low-light and well-lit images).
Allowable Subject Matter
Claim 7 is allowed.
Claims 10 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 7, the art of record does not teach or suggest the recited detection as the reference image of an image having an RGB distribution most similar to an RGB distribution of the input image in conjunction with the recited restoration of an input image in RGB or in grayscale according to a determination based on a detected reference image of whether the color is distorted.
With respect to claims 10 & 20, the art of record does not teach or suggest the recited colorization or an image converted to a grayscale image such that the colorization is based on an input image RGB value before conversion in conjunction with the recited restoration of an input image in RGB or in grayscale according to a determination based on a detected reference image of whether the color is distorted.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663
/SEAN M CONNER/     Primary Examiner, Art Unit 2663